Citation Nr: 0308504	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-23 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated at 50 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1942 
to November 1945.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which increased the veteran's 
service-connected anxiety disorder from 30 percent disabling 
to 50 percent disabling.  The veteran is seeking a higher 
evaluation.  


FINDINGS OF FACT

The veteran's symptoms are productive of impaired short-term 
memory, depressed mood, suicidal ideation, and severe 
impairment of social and industrial functioning, but has not 
resulted in total social and occupational impairment.    


CONCLUSION OF LAW

The criteria for entitlement to a 70 percent schedular 
evaluation, and no more, for the veteran's generalized 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 
(2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, the veteran 
was sent a letter in November 2002, which informed him of 
what evidence was needed in order to substantiate his claim 
for an increased evaluation of his generalized anxiety 
disorder.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the appellant 
has not referenced any evidence not yet obtained that might 
aid his claim or that might be pertinent to the basis for the 
denial of this claim.  The November 2002 letter informed him 
that, provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claim, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, to include records from State or local 
governmental sources, private medical care providers, and 
employment records.  He was further advised that VA would 
make efforts to obtain records in the custody of a Federal 
department or agency.  See 38 C.F.R. § 3.159(c) (2002).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Increased Rating 

In November 1999, the RO increased the veteran's disability 
rating for his generalized anxiety disorder from 30 percent 
to 50 percent.  However, the veteran has appealed that 
decision, contending that his generalized anxiety disorder is 
more severe than the 50 percent rating that is currently in 
effect.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's generalized anxiety disorder is rated under DC 
9400.  Under DC 9400, a 50 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The highest rating of 100 percent under DC 9411 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

The medical evidence for consideration in this case includes 
VA outpatient treatment records, the veteran's written 
statements, a VA examination report, dated in September 2000, 
and testimony from a personal hearing conducted in February 
2001.

VA progress notes from outpatient treatment in October 1998 
and May 1999 show that the veteran was in no acute distress 
upon observation and appeared alert and oriented.  In June 
1999 it was noted that he was alert and oriented to time and 
place.  His mood was listed as o.k. and his affect as calm.  
Notes from August 1999 stated that the veteran continued to 
be nervous and that he mostly stayed at home by himself.  
They further stated that he had difficulty sleeping at night 
when he had to leave the house the next day.  In January 2000 
the veteran stated that he was stable on medication and 
offered no complaints.  He was alert and oriented and had 
logical and goal directed speech.  However, it was also noted 
that he had daily anxiety and difficulty with his memory.  
For example, his grandson stated that he would forget about 
pots on the stove, forget to order his medication, and that 
he would get lost occasionally when he was driving.  His GAF 
score in July and August 2000 was 50.    

In September 2000, the veteran underwent a VA examination in 
which the veteran reported that he had become increasingly 
anxious and nervous and that he had been feeling withdrawn 
and depressed.  He further stated that he had been having 
tremendous difficulty dealing with the death of his mother 
who passed away in 1998, with whom he had lived for some 
time.  It was reported that his sleep was interrupted by 
frequent awakening and admitted that he was often forgetful, 
however, he denied any problems with long-term memory.  He 
claimed that he was able to handle his finances.  He stated 
that his daughter lived nearby and that he called her daily.  
It is noted that he was still able to drive, but that he did 
so only for short distances.  He stated that he spent most of 
his time watching television and reading and that he had no 
friends and preferred it that way.  It was stated that his 
medications included Zoloft, Valium, Aricept, and Thiamine, 
and that he also took other inhaler medications for his 
breathing.  

Upon examination, it was noted that the veteran was casually 
dressed and fairly groomed and that he appeared alert and 
oriented.  He was fairly pleasant and cooperative and 
remained verbal and coherent, but spoke in a nervous tone of 
voice.  His mood was anxious and depressed and his affect was 
constricted.  He denied any suicidal ideations or intent, or 
homicidal thoughts.  He appeared anxious, nervous, and also 
quite tense.  There was no evidence of psychosis and his 
cognitive functions were within normal range.  His insight 
and judgment were fair, as were his coping abilities.  The 
examiner noted that the veteran appeared to have problems 
with short-term memory, but that it was not pervasive.  He 
was diagnosed with generalized anxiety disorder, chronic, 
moderate to severe, and depressive disorder, not otherwise 
specified.  His GAF score was listed as being in the 52-53 
range.  

Progress notes from October 2000 listed his GAF score as 50.  
VA Outpatient treatment records from Biloxi, dated in 
November 2000, noted that the veteran was upset about being 
denied for an increase in his compensation and that he stated 
that he sometimes felt like standing in front of a car, but 
he did not want to say that he was suicidal.  He stated that 
he had gotten worse as he got older and that he was feeling 
worse because he was by himself.  It was noted that the 
veteran did have increasing memory loss, and that he had 
trouble completing tasks because of his memory.  It was 
reported that he had difficulty with his nerves.  He was 
alert and oriented times two.  It was further noted that he 
had tangential speech and thoughts, was forgetful, had 
difficulty with new environments, and had severe impairment 
to his social and industrial functioning.  His GAF score at 
that time was 50.  

In a personal hearing conducted at the St. Petersburg, 
Florida, RO, in February 2001, the veteran stated that he 
believed that his condition had grown worse.  The veteran's 
son stated that the veteran would answer the door with his 
gun.  The veteran indicated that that he spent most of his 
time inside and that he had trouble sleeping and experienced 
nightmares.  He also stated that he felt suicidal.     

The Board finds that the foregoing evidence shows that the 
veteran is shown to have symptoms warranting a 70 percent 
rating for generalized anxiety disorder.  In this regard, the 
veteran's symptoms include sleep impairment, forgetfulness, 
tangential speech and thought, and depressed mood.  
Furthermore, the evidence does show that the veteran's social 
impairment is manifested by suicidal ideation and that he has 
been receiving medications on an ongoing basis.  As stated 
previously, his medications include Zoloft, Valium, Aricept, 
and Thiamine.  The evidence does not show that he suffers 
from obsessional rituals that interfere with routine 
activities, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, spatial disorientation, or neglect of personal 
appearance and hygiene.  There are, however, indications that 
the veteran has an impaired ability to establish and maintain 
effective relationships; he stays inside most of the time and 
does not have any friends.  In addition, VA outpatient 
treatment records from November 2000 stated that the veteran 
had severe impairment of his social and industrial 
functioning.        

His GAF scores ranged between 50 and 53, which suggest 
symptoms ranging from moderate to serious, or moderate to 
serious impairment in social, occupational or school 
functioning.  See Quick Reference to the Diagnostic Criteria 
from DSM IV 47 (American Psychiatric Association 1994).  The 
record reveals that the veteran was most often assigned a GAF 
score of 50.  According to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM IV), a GAF 
score of 41-50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A schedular rating in excess of 70 percent is not warranted.  
The highest schedular rating of 100 percent under DC 9400 is 
warranted where the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.
 
In this case, the Board finds that the preponderance of the 
evidence shows that the criteria for a 100 percent rating 
have not been met.  The veteran has not been shown to exhibit 
any of the criteria for a 100 percent rating.  For example, 
the medical evidence does not show that the veteran has 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
The veteran's thought processes were not recorded as being 
illogical or incoherent, and there was no evidence at all of 
hallucinations or delusions.  Moreover, it was noted in the 
records that the veteran appeared to have fair personal 
hygiene.  Accordingly, it is concluded that a 70 percent 
rating, but no higher, is warranted.    


ORDER

A rating of 70 percent, and no more, for PTSD is granted, 
subject to the regulations governing the award of monetary 
benefits.


	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

